108 F.3d 1373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur NUCKLES, Petitioner,v.CLINCHFIELD COAL COMPANY;  Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 96-1205.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 11, 1997.Decided Feb. 21, 1997.

Arthur Nuckles, Petitioner Pro Se.  Michael Francis Blair, PENN, STUART & ESKRIDGE, Abingdon, Virginia;  Patricia May Nece, John M. McCracken, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondents.
Before WILLIAMS and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks review of the Benefits Review Board's order granting his motion for reconsideration and reaffirming the decision and order affirming the ALJ's decision to deny his application for black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.1996).  Our review of the record discloses that the Board's decisions are based upon substantial evidence and are without reversible error.  Accordingly, we affirm on the reasoning of the Board.  Nuckles v. Clinchfield Corp., No. 94-0403-BLA (B.R.B. Feb. 24, 1995 & Jan. 25, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED